Case 19-40262-bem       Doc 168    Filed 12/17/19 Entered 12/17/19 11:33:23             Desc Main
                                  Document Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: December 17, 2019
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge


 ________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

  IN RE:
                                                            CASE NO. 19-40262-BEM
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,

           Debtor.                                          CHAPTER 11

                           ORDER AND NOTICE OF HEARING

               IT IS ORDERED and NOTICE IS HEREBY GIVEN that a hearing on MidCap

 Funding Investment IV, LLC (“MidCap”)’s Motion for Reconsideration of Order on Confirmation

 of Debtor’s Third Amended Plan of Reorganization Dated September 13, 2019 [Doc. 165] (the

 “Motion”) and MidCap’s Objection to Confirmation of Chapter 11 Plan [Doc. 164] (the

 “Objection”) shall be before the undersigned on January 21, 2020, at 11:00 AM, COURTROOM

 1402, UNITED STATES COURTHOUSE, RICHARD B. RUSSELL FEDERAL BUILDING, 75

 TED TURNER DRIVE (f/k/a SPRING STREET), SW, ATLANTA, GEORGIA;

               IT IS FURTHER ORDERED that Debtor shall respond in writing to the Motion

 [Doc. 165] and the Objection [Doc. 164] on or before January 14, 2020.
Case 19-40262-bem   Doc 168    Filed 12/17/19 Entered 12/17/19 11:33:23   Desc Main
                              Document Page 2 of 3


                                 END OF ORDER




                                        2
Case 19-40262-bem       Doc 168    Filed 12/17/19 Entered 12/17/19 11:33:23   Desc Main
                                  Document Page 3 of 3


                                        Distribution List

 Leon S. Jones
 Jones & Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Leslie M. Pineyro
 Jones and Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Aspen Village At Lost Mountain Assisted
 Living, LLC
 2860 Overlook Court
 Atlanta, GA 30324

 United States Trustee
 362 Richard Russell Federal Building
 75 Ted Turner Drive, SW
 Atlanta, GA 30303

 Francesca Macchiaverna
 Hunter, Maclean, Exley, & Dunn, P.C.
 200 E. Saint Julian Street
 Post Office Box 9848
 Savannah, GA 31412-0048




                                               3
